Citation Nr: 1750843	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The appeal was certified to the Board by the RO in Providence, Rhode Island. 

In February 2017, the Board denied an initial compensable evaluation for bilateral hearing loss and that issue is no longer for consideration. The Board also remanded the right knee issue for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed 


FINDINGS OF FACT

1. The Veteran's right knee disability is not manifested by flexion limited to 30 degrees or extension limited to 15 degrees.

2. The evidence is at least in equipoise as to whether the disability picture associated with the Veteran's right knee disability includes slight lateral instability. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 10 percent for right knee disability based on limitation of motion are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017). 

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for right knee disability based on instability are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In May 2012, the RO granted entitlement to service connection for a right knee disability, characterized as post traumatic arthritis status post anterior cruciate ligament (ACL) repair, and assigned a 10 percent rating effective July 13, 2011. The Veteran disagreed with the rating and perfected this appeal. 

The Veteran contends the currently assigned 10 percent rating does not adequately reflect the severity of his disability. In his notice of disagreement and Form 9, he reported that he experiences pain, locking, painful grinding and lateral instability. 

On VA examination in March 2012, the Veteran reported continued right knee pain and that he walks with a limp. He reported flare-ups with cold and damp weather. Objectively, range of motion of the right knee was flexion to 130 degrees and extension ending at 5 degrees. There was no additional limitation in range of motion following repetitive use testing. Muscle strength on the right was 5/5 in flexion and extension. Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation. There was x-ray evidence of arthritis. The examiner noted swelling and pain related to the prior knee surgery. The Veteran uses a brace on a regular basis. Physical labor, but not sedentary labor, is negatively impacted by the knee condition. 

On VA examination in April 2015, the Veteran reported flare-ups with increased pain when there is cold weather or rain and with excessive walking or prolonged standing. He has difficulty going down stairs. Range of motion of the right knee was flexion to 95 degrees and extension to 0 degrees. There was evidence of pain with weight bearing, crepitus, and localized tenderness or pain on palpation of the lateral aspect of the knee. The Veteran was able to perform repetitive use testing with at least three repetitions. There was additional functional loss due to pain but no additional loss in range of motion. The examination was medically consistent with the Veteran's statements describing functional loss during flare-ups. Muscle strength was 5/5 in flexion and extension on the right. There was no muscle atrophy and no ankylosis. The examiner noted a history of slight lateral instability on the right. Objectively, there was anterior instability of 1+ and lateral instability of 1+ on the right. Posterior and medial instability testing was reported as normal. The Veteran occasionally uses a brace. The examiner noted that physically demanding labor, especially frequent use of stairs or frequent walking and standing was negatively impacted by the Veteran's bilateral knee conditions. 

VA medical records show continued complaints and treatment, including steroid injections, for the right knee. A March 2016 physical therapy note documents the Veteran's reports that he has bone on bone degenerative joint disease and will need knee replacements, although they are trying to delay as long as possible. He remains very active with his job and enjoys biking, swimming and hiking. Objectively, he ambulated without assistive devices although gait was slightly antalgic. Range of motion of the right knee was from 5 to 115 degrees. An April 2016 VA record indicates no locking or giving way. A July 2016 VA note shows the Veteran was seen in the orthopedic clinic. He has no problem going up stairs but has problems going down stairs. The knees do not swell and he is able to hike 6 miles in the mountains. Objectively, there was grade 1 Lachman's on the right but the left was completely stable. There was no effusion. Range of motion on the right was reported as -10 to 110 degrees. The orthopedist stated the Veteran was functioning at too high of a level to consider the risk and complications associated with total knee replacements. 

The Veteran most recently underwent a VA examination in June 2017. He reported flare-ups described as pain in cold weather and standing and walking at length. Often sleeping wrong will cause pain. He described functional impairment as no more running, not much walking and limited physical activity. It is hard to sleep and bend knees at times and there is no squatting and limited knee bending. Objectively, range of motion of the right knee was extension to 0 degrees and flexion to 115 degrees. There was pain in both flexion and extension but it does not cause functional loss. There was medial and lateral knee tenderness. He was able to perform repetitive use testing with no additional loss of function or range of motion. The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups. Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time or during flare-ups. Additional factors contributing to right knee disability were listed as less movement than normal, disturbance of locomotion, and interference with sitting and standing. Muscle strength on the right was 4/5 in flexion and 3/5 in extension, but there was no muscle atrophy. There was no ankylosis. The examiner noted no history of recurrent subluxation or lateral instability and joint stability testing was reported as normal. Residuals of the Veteran's prior surgery on the right knee were described as pain and weakness. Functional impact on employment was described as limited to jump, run, squat, lift, or stand for prolonged duration. There was no evidence of pain on passive range of motion testing or nonweight bearing testing in either knee. 

The examiner further remarked that the Veteran was currently a police office and that requires constant physical work such as running, squatting, lifting and walking longer distance. The Veteran described pain during those activities. He can function with light physical activities that involve minimal walking, lifting, pulling or pushing. On examination, he was totally limited to jump and squat, but he can function with light duties that do not require repetitive squatting and jumping. Based on the examination, there was no knee joint instability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." See 38 C.F.R. § 4.40 (2017).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Veteran's right knee disability is evaluated pursuant to Diagnostic Codes 5010-5260. Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004); 38 C.F.R. § 4.14 (2017).

On review, there is no evidence of right knee flexion limited to 30 degrees or extension limited to 15 degrees and a rating greater than 10 percent based on limitation of motion is not warranted under Diagnostic Codes 5260 or 5261 at any time during the appeal period. In making this determination, the Board acknowledges the Veteran's complaints of pain and other limitations and notes he is competent to report his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on that of which he or she has personal knowledge). Notwithstanding, the Board does not find adequate pathology sufficient to warrant a higher rating based on pain on motion or other factors. Additionally, evidence of record shows the Veteran is able to work out on a regular basis and remains physically active.

Separate ratings are also not warranted based on flexion and extension as compensable limitation of motion is not shown in either plane. In making this determination, the Board acknowledges the July 2016 VA record which indicates range of motion on the right from -10 to 110 degrees. It is unclear whether this measurement reflects hyperextension or actual limitation of extension. Regardless, this is an isolated finding and the Board does not find it sufficient to establish a compensable limitation of extension when considering the overall evidence of record.

VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran reports symptoms of instability and he is competent to provide this information. See Layno. In September 2016, the representative argued that the evidence shows the Veteran used a knee brace at one time which supports that there is lateral instability. Information in the record as to whether the Veteran uses a brace and the objective findings pertaining to stability testing are not consistent throughout. That is, VA examinations in March 2012 and June 2017 indicate that joint stability testing on the right was normal without evidence of instability. The VA examination in April 2015, however, noted 1+ anterior and lateral instability on the right. The July 2016 VA orthopedic note also indicates a grade 1 Lachman's on the right. Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for slight instability of the right knee under Diagnostic Code 5257. A rating greater than 10 percent is not shown at any time during the appeal period as the disability picture in no way more nearly approximates moderate recurrent subluxation or lateral instability. 

Finally, the Board will consider whether Diagnostic Codes 5258 or 5259 are for application. Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. Cartilage, semilunar, removal of, symptomatic warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

A February 1999 private operative report shows the Veteran underwent an arthroscopic ACL reconstruction and a lateral meniscectomy on the right. The Veteran's symptoms throughout the appeal period consist mainly of pain, limitation of motion and reported instability. Frequent effusions are not shown. Considering this decision, the Veteran is now fully compensated for his symptoms with the separate 10 percent ratings assigned based on limitation of motion and instability. To assign any additional rating under Diagnostic Code 5258 or 5259 for the same symptoms would result in pyramiding. See 38 C.F.R. § 4.14 (2017). 

Information in the record shows the Veteran is currently employed and the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An evaluation greater than 10 percent for a right knee disability based on limitation of motion is denied.

A separate 10 percent rating for a right knee disability based on instability is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


